Exhibit 2 BIOLINERX LTD. Proxy for the Extraordinary General Meeting of Shareholders to be held on May 31, 2015 THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned shareholder of BioLineRx Ltd. (the “Company”) hereby appoints Norman Kotler and/or Raziel Fried, and each or either of them, the true and lawful attorney, agent and proxy of the undersigned, with full power of substitution, to vote, as designated below, all of the ordinary shares of the Company which the undersigned is entitled in any capacity to vote at the Extraordinary General Meeting of the shareholders of the Company which will be held at the offices of Yigal Arnon & Co., 1 Azrieli Center, Tel Aviv, Israel on May 31, 2015 at 11 a.m. (local time), and all adjournments and postponements thereof. (CONTINUED AND TO BE SIGNED ON REVERSE SIDE) See Reverse Side EXTRAORDINARY GENERAL MEETING OF SHAREHOLDERS OF BIOLINERX LTD. May 31, 2015 THIS PROXY WHEN PROPERLY EXECUTED WILL BE VOTED AS DIRECTED HEREIN. IF NO DIRECTION IS INDICATED, THIS PROXY WILL BE VOTED “FOR” THE PROPOSALS HEREIN. Please mark your vote as in this examplex 1.
